320 S.W.3d 713 (2010)
Neal David RICKER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71852.
Missouri Court of Appeals, Western District.
August 3, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 28, 2010.
Neal David Ricker, appellant Pro Se.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Neal David Ricker filed a motion to reopen his post-conviction relief proceedings, which was denied by the motion court. Ricker now appeals.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.